

115 HR 6214 IH: Paul Laurence Dunbar Commemorative Coin Act
U.S. House of Representatives
2018-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6214IN THE HOUSE OF REPRESENTATIVESJune 25, 2018Ms. Norton introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to mint commemorative coins in recognition of Paul
			 Laurence Dunbar.
	
 1.Short titleThis Act may be cited as the Paul Laurence Dunbar Commemorative Coin Act. 2.FindingsThe Congress finds that—
 (1)Paul Laurence Dunbar was one of the first influential African-American poets in American literature, writing such classics as Majors and Minors and Lyrics of Lowly Life, and composing the lyrics to In Dahomey, the first all-African-American musical produced on Broadway;
 (2)Paul Laurence Dunbar was born June 27, 1872, to freed slaves Joshua and Matilda Murphy Dunbar; (3)Paul Laurence Dunbar first published a series of poems at age 14 in the Dayton Herald;
 (4)in 1893, Paul Laurence Dunbar published a series of poems in a work entitled Oak and Ivy; (5)by the late 1890s, Paul Laurence Dunbar had become a prominent author, having had his poems published in such major national newspapers and magazines as The New York Times;
 (6)over his career, Paul Laurence Dunbar went on to publish more collections of poems, short stories, and novels;
 (7)Paul Laurence Dunbar died on February 9, 1906, at 33 years of age; (8)Paul Laurence Dunbar Senior High School (hereafter referred to as Dunbar High School) was established in the District of Columbia in 1870 as the Preparatory High School for Colored Youth, and was the first public high school for African-American students in the country;
 (9)the Preparatory High School for Colored Youth was renamed in 1916 in honor of Paul Laurence Dunbar; (10)the Dunbar Alumni Federation (hereafter in this Act referred to as the Federation) was organized in 2002 to provide scholarships and other financial support to students and graduates of Dunbar High School;
 (11)the Federation promotes and supports scholarship efforts, along with school and community activities;
 (12)the Federation leverages the prestige of Dunbar High School and its distinguished alumni to enhance the education of Dunbar High School students;
 (13)the Federation promotes Dunbar High School alumni from more than 35 years of graduating classes through their scholarship efforts, community activities, and other endeavors to support Dunbar High School;
 (14)the Federation helps finance such student development activities as the Debate Team, the Band, the Ski Team, the Junior Reserve Officer Training Corps, and athletics;
 (15)the Federation funds faculty, staff, and parent appreciation and development activities; and (16)the Federation collects and assembles artifacts and memorabilia from alumni for historical and legacy displays to chronicle Dunbar High School’s rich history.
			3.Coin specifications
 (a)DenominationsIn recognition and celebration of Paul Laurence Dunbar, the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins:
 (1)$5 gold coinsNot more than 50,000 $5 coins, which shall— (A)weigh 8.359 grams;
 (B)have a diameter of 0.850 inches; and (C)contain not less than 90 percent gold.
 (2)$1 silver coinsNot more than 400,000 $1 coins, which shall— (A)weigh 26.73 grams;
 (B)have a diameter of 1.500 inches; and (C)contain not less than 90 percent silver.
 (3)Half-dollar clad coinsNot more than 750,000 half-dollar coins which shall— (A)weigh 11.34 grams;
 (B)have a diameter of 1.205 inches; and (C)be minted to the specifications for half-dollar coins contained in section 5112(b) of title 31, United States Code.
 (b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
 (c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.
			4.Design of coins
 (a)In generalThe design for the coins minted under this Act shall be emblematic of Paul Laurence Dunbar. (b)Designations and inscriptionsOn each coin minted under this Act there shall be—
 (1)a designation of the denomination of the coin; (2)an inscription of the year 2019; and
 (3)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum. (c)SelectionThe design for the coins minted under this Act shall be—
 (1)selected by the Secretary after consultation with— (A)the Commission of Fine Arts; and
 (B)the Federation; and (2)reviewed by the Citizens Commemorative Coin Advisory Committee.
				5.Issuance of coins
 (a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities. (b)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2019.
			6.Sale of coins
 (a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price based upon the sum of— (1)the face value of the coins;
 (2)the surcharge provided in section 7(a) with respect to such coins; and (3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).
 (b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount. (c)Prepaid orders (1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.
 (2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 7.Surcharges (a)In generalAll sales of coins minted under this Act shall include a surcharge as follows:
 (1)A surcharge of $35 per coin for the $5 coin. (2)A surcharge of $10 per coin for the $1 coin.
 (3)A surcharge of $5 per coin for the half-dollar coin. (b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the Federation.
 (c)Exemption to commemorative coin program limitationsThis Act shall— (1)not be subject to section 5112(m)(1) of title 31, United States Code; and
 (2)not be a commemorative coin program for purposes of such section. (d)AuditThe recipient described under subsection (b) shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).
 8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that— (1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and
 (2)no funds, including applicable surcharges, are disbursed to the recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.
			